Citation Nr: 0738850	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for 
service-connected back strain with arthritis, residuals, 
gunshot wound (GSW) with damage Muscle Group XX.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He is the recipient of the Combat Infantryman Badge 
and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims.

2.  PTSD is manifested by no more than good personal hygiene; 
normal mood; mood congruent and bright affect; speech that is 
normal in rate, tone, and rhythm; organized and logical 
thought process; appropriate responses to questions; fair 
fund of knowledge; normal calculation; abstract thinking; 
fair judgment, insight, and impulse control; recurrent and 
intrusive recollections of traumatic events; distressing 
nightmares; flashbacks; avoidance of thoughts or conversation 
associated with trauma; avoidance of people and places that 
arouse recollection of trauma; difficulty getting along with 
people in crowds; difficulty sleeping; irritability and 
outbursts of anger that may lead to physical aggression; 
exaggerated startle response; and staying by himself.

3. Back strain with arthritis is manifested by no more than 
subjective complaints of back pain that inhibits the ability 
to bend over and straighten, put on shoes, and get out of 
bed; avoidance of twisting; and aggravation of pain by 
driving more than 100 miles; and objective evidence of a 5 cm 
scar attached to the right rib, the same color as the 
adjacent skin and not tender to palpation; a 7 cm horizontal 
scar at the right iliac crest the same color as the adjacent 
skin and not raised, depressed, adherent, or tender; at mid-
back, an umbilicated scar, 3.5 x 3.5 cm and adherent to the 
spine with a connected scar 5 cm long with missing underlying 
tissue that should be between the skin and the spine and the 
adjacent paraspinous area, that was the same color as the 
skin and not tender, but without normal elasticity and tight 
with decreased range of motion; extension of the back to 26 
degrees with pain at the area of the 5 cm scar; flexion to 75 
degrees, with pain beyond that point; lateral bending  to 23 
degrees to the right and 24 degrees to the left, with more 
pain to the right; rotation to 45 degrees to the right and 55 
degrees to the left, with pulling in the area of the 5 cm 
scar; negative straight leg raise bilaterally; ability to 
walk on his heels and toes and squat to 90 degrees; DTRs at 
2+ and symmetrical at the knees; and degenerative changes 
confirmed by X-ray.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no greater, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2. The criteria for a rating in excess of 20 percent for 
service-connected back strain with arthritis, residuals, GSW 
with damage Muscle Group XX of 20 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5230-5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2004, 
prior to the initial unfavorable AOJ decision issued in 
August 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in January 2004 informed the veteran of the 
type of evidence necessary to establish an increased rating 
evaluation; how VA would assist him in developing his claims; 
his and VA's obligations in providing such evidence for 
consideration; and requested that he send VA any evidence in 
his possession that pertains to the claims.  Therefore, as 
the veteran was fully notified in accordance with VCAA, to 
decide the appeal would not be prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, in a January 2004 letter, VA advised the 
veteran of the type of information and evidence was needed to 
substantiate his increased rating claim.  However, no 
communication from the RO to the veteran informed him of the 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran prior to 
adjudication on the latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claim for his back disability, any question 
as to the appropriate effective date to be assigned is 
rendered moot.   With regard to the higher rating assigned 
herein for the veteran's PTSD, the issue of an effective date 
will be addressed by the RO.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  February 2004 VA examination reports 
were reviewed by both the AOJ and the Board in adjudicating 
the veteran's claims.  The veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claims. 

Additionally, the veteran was afforded VA examinations for 
both his disabilities in February 2004 in order to adjudicate 
his increased rating claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.    38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD and back disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected PTSD and back disability.

A. PTSD

The veteran's service-connected PTSD is assigned a 10 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 

The criteria for a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the record, the veteran is a combat veteran who 
received the Combat Infantryman Badge and the Purple Heart 
for a gunshot wound to the chest.  At his February 2004 VA 
examination, the veteran indicated that he has flashbacks 
once every two weeks and a lot of dreams about Vietnam and 
would wake frequently.  He reported having significant anger 
problems since returning from Vietnam and that he does not 
trust people.  He avoids watching news about war on 
television.  The veteran further indicated that he likes to 
stay by himself and goes hunting on his own for several days 
at a time.  He reported increased use of alcohol, exaggerated 
startle response, and irritability.  He was a toolmaker for 
22 years before retiring and had problems at work due to his 
anger.  He indicated that his problems with anger and 
irritability have led to physical aggression.  The veteran 
has two children, ages 27 and 30, with whom he has a fair 
relationship.  He has been married for 34 years and denies 
any marital problems.  He also denies receiving any 
psychiatric treatment for PTSD. 

The examiner observed the veteran to be cooperative with good 
personal hygiene.  His mood was reported as normal, and his 
affect was mood congruent and bright.  Speech was normal in 
rate, tone, and rhythm, and his thought process, organized 
and logical.  His responses to questions were appropriate, 
his fund of knowledge fair, his calculation normal, and his 
thinking abstract.  He denied any suicidal or homicidal 
ideation.  Judgment, insight, and impulse control were fair.  
The examiner concluded that, as a result of his Vietnam 
experiences, the veteran has recurrent and intrusive 
recollections of traumatic events, distressing nightmares, 
flashbacks, avoidance of thoughts or conversation associated 
with trauma, avoidance of people and places that arouse 
recollection of trauma, difficulty getting along with people 
in crowds, difficulty sleeping, irritability, outbursts of 
anger, and exaggerated startle response, and prefers to stay 
by himself.  The examiner diagnosed PTSD, alcohol abuse, and 
impulse disorder.

The Board notes that the veteran has been assigned a GAF 
score of 70 based upon his psychiatric impairment.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  While a GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

Additionally, the Board observes that the veteran has had a 
diagnosis not only of PTSD, but also of alcohol abuse and 
impulse control disorder.  The Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
veteran's alcohol abuse and impulse control disorder symptoms 
from his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Additionally, the February 
2004 VA examiner indicated that the veteran meets the 
criteria for alcohol abuse and impulse control disorder based 
on symptoms already attributed to his PTSD. 

Thus, taking all evidence into account, the Board finds that 
the veteran exhibits symptoms meeting the criteria of both a 
10 percent rating and a 30 percent rating.  Specifically, the 
Board determines that the veteran's PTSD is manifested by 
good hygiene; normal mood; congruent and bright affect; 
normal speech; normal calculation; abstract thinking; 
organized and logical thought; fair judgment, insight, and 
impulse control; recurrent and intrusive thoughts about 
traumatic events; avoidance of people and crowds; staying by 
himself; irritability; difficulty sleeping; exaggerated 
startle responses; and outbursts of anger, sometimes leading 
to physical aggression and interfering with his ability to 
work.    

Giving the benefit of the doubt to the veteran, the Board 
concludes that a rating evaluation of 30 percent, but no 
higher, is warranted for the veteran's PTSD.  38 C.F.R. § 
4.130, Code 9411 (2007).  A rating in excess of 30 percent is 
not supported by the evidence in that, although the veteran 
exhibits some impulse control leading to violence, he does 
not also display occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

B. Back disability

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

The veteran's back disability is assigned a 20 percent rating 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5320-5237 
(2007), in contemplation of moderate residuals of a GSW, 
resulting in muscular impairment and limitation of motion of 
the lumbar spine.  The veteran contends that his pain and 
limitations of movement are worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board observes that the words "moderate," "moderately 
severe," "severe," and "pronounced" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

There are two sets of rating criteria within Diagnostic Code 
5320, applicable to: (1) the cervical and thoracic region and 
(2) the lumbar region.  Based on the evidence of record, it 
appears that it is the veteran's lumbar region that was 
affected by the in-service injury, and therefore only those 
evaluations will be discussed.  The function of this muscle 
group is postural support of the body, extension and lateral 
movements of the spine. The spinal muscles involved are those 
of the sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).

Under Diagnostic Code 5320, a 20 percent rating is warranted 
if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just prior to the 
veteran's claim.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The veteran filed his 
claim for an increased rating in December 2003.  Thus, as the 
entire period for which an increased rating is at issue is 
subsequent to both revisions of the schedular criteria, only 
the criteria as amended on September 26, 2003 are applicable 
to the veteran's increased rating claim.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5242 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Initially, the Board observes that the veteran has not 
submitted or identified any treatment records in support of 
his claim for an increased rating for his back disability.  
At his February 2004 VA examination, the veteran had 
subjective complaints of back pain that inhibits his ability 
to bend over and straighten, put on his shoes, and get out of 
bed.  He indicated he avoids twisting because of the pain, 
and that driving more than 100 miles aggravates the pain.  
The veteran denied taking any pain medication. 

Objectively, the examiner observed a very slight asymmetry in 
the veteran's gait.  The examiner found a 5 cm scar attached 
to the right rib, the same color as the adjacent skin and not 
tender to palpation.  He noted no limitation of motion 
because of the scar.  Additionally, there was a 7 cm 
horizontal scar at the right iliac crest that was also the 
same color as the adjacent skin and not raised, depressed, 
adherent, or tender.  At mid-back, there was an umbilicated 
scar, 3.5 x 3.5 cm and adherent to the spine.  The rest of 
that scar was 5 cm long and there was missing underlying 
tissue that should be between the skin and the spine and the 
adjacent paraspinous area.  The scar was the same color as 
the skin, not tender, but without normal elasticity and tight 
with decreased range of motion.  

Extension of the back was to 26 degrees with pain at the area 
of the 5 cm scar.  Flexion was to 75 degrees, with pain 
beyond that point.  Lateral bending was to 23 degrees to the 
right and 24 degrees to the left, with more pain to the 
right.  Rotation was to 45 degrees to the right and 55 
degrees to the left, with pulling in the area of the 5 cm 
scar.  Straight leg raise was negative bilaterally.  The 
right leg was 1 cm shorter than the left, accounting for the 
antalgic gait.  The veteran was able to walk on his heels and 
toes, and squat to 90 degrees.  DTRs were 2+ and symmetrical 
at the knees.  The examiner diagnosed degenerative disease of 
the thoracolumbar spine with a residual scar in the low 
thoracic upper lumbar area with decreased range of motion and 
degenerative change on X-ray.

After a review of all relevant evidence of record, the Board 
first considered a higher rating under Diagnostic Code 5320.  
However, there is no indication that the veteran's symptoms 
are more than moderate.  Specifically, there is no evidence 
of at least the inability to keep up with work requirements, 
loss of deep fascia or muscle substance, or loss of normal 
firm resistance of muscles compared with the sound side.  
Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent under Diagnostic Code 5320.

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The Board considered a separate compensable rating for the 
lumbar spine under Diagnostic Code 5237.  However, the Board 
finds that such a rating is not supported by the evidence, in 
that the veteran does not experience flexion limited to 60 
degrees or less, abnormal gait due to muscle spasm or 
guarding, or abnormal spine contour.  Thus, a separate 
compensable rating under Diagnostic Code 5237 is not 
warranted.  For the same reasons, a separate rating under 
Diagnostic Code 5242, degenerative arthritis of the spine, is 
not warranted.

With regard to Diagnostic Code 5003, although degenerative 
changes are established by X-ray, as noted above, limitation 
of motion is contemplated in his 20 percent evaluation under 
Diagnostic Code 5320.  Therefore, the veteran is not entitled 
to a separate rating under Diagnostic Code 5003.

Finally, the Board observes that the veteran has several 
scars associated with his back disability.  However, the 5cm 
scar over the ribs and the 7 cm scar over the right iliac 
crest were observed to be the same color as the surrounding 
skin and not tender.  No limitation of motion was associated 
with these scars.  Therefore, a separate rating for these 
scars is not warranted under Diagnostic Codes 7801, 7802, 
7803, or 7804.  With regard to the 3.5 x 3.5 umbilicated scar 
and the connected 5 cm scar, the Board observes that the 
veteran experiences some decreased motion, but no tenderness.  
There had been some loss of tissue.  However, a compensable 
rating for such a scar is not warranted unless the scar 
measures more than 38 square cm.  As this scar measures only 
3.5 square centimeters, a separate compensable rating is not 
warranted for the scar under Diagnostic Code 7801.     
C. Other considerations

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against a rating in excess of the 30 percent 
herein assigned for the veteran's PTSD and a rating in excess 
of the 20 percent assigned by the RO for his back disability.  
Therefore, application of the doctrine does not support a 
higher rating than those assigned.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 4.3, 4.7.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected PTSD and back disability 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

  
ORDER

Entitlement to a rating of 30 percent, but no greater, for 
service-connected PTSD is granted.

Entitlement to a rating in excess of 20 percent for service-
connected back strain with arthritis, residuals, gunshot 
wound (GSW) with damage Muscle Group XX is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


